PER CURIAM.
The petition for certiorari is granted. The judgment of the Court of Special Appeals is reversed, and the case is remanded to that court with instructions to reverse the judgment of the Circuit Court for Cecil County and to remand the case to that court for further proceedings on the petition for post-conviction relief.
Ronald Larry Barrow is currently serving a sentence of imprisonment imposed as a result of the Maryland conviction he seeks to attack. He is currently serving that sentence in the State of Illinois, because that state obtained temporary custody of him pursuant to the Interstate Agreement on Detainers, Maryland Code (1957, 1987 Repl.Vol.) Art. 27, §§ 616A-616R. As a result of proceedings in Illinois, petitioner has been sentenced to death for murder, and to consecutive sentences of 30 years and 15 years for armed robbery and residential burglary. The sentences of imprisonment were made “consecutive with the sentence the defendant is presently serving from the State of Maryland.”
Under these circumstances, the fact that Maryland has not filed a detainer with the Illinois authorities, and indeed apparently does not intend to press for the petitioner’s return to this State, does not alter the conclusion that the petitioner is currently in “custody” within the meaning of the Post-Conviction Procedure Act. McMannis v. State, 311 Md. 534, 536 A.2d 652 (1988), upon which the trial court and the Court of Special Appeals relied, does not compel a contrary result.
IT IS SO ORDERED.